DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble only discloses a very broad expression “a system” and does not disclose what this system is related to. The recitation “system” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the invention. The expressions “during its continuation” and “during their continuation” are not clear. What is the term “continuation” referring to? These 

Regarding claim 9, the preamble only discloses a very broad expression “a system” and does not disclose what this system is related to. The recitation “system” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the invention.

Regarding claim 14, it is not clear to what the expression “bent threshold” is related to. Is it to the knee?

Regarding claim 17, it is not clear what is to be considered as “energy harvesting device”. For purpose of examination a battery is considered as such.

Regarding claim 18, the preamble only discloses a very broad expression “a method” and does not disclose what this system is related to. The recitation “system” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the invention. The claim discloses that the computing device is to detect and activate feedback indicators but does not disclose how or with what mechanism the computing device is to provide the activation of the indicators and how it is to detect the foot positons of the user as recited. It appears at least the computing device will need to have sensors and/or camera/video structures to perform the method steps recited.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Au (US Patent No. 4,813,436).
Regarding claims 1, 3-5 and 9,  Au discloses a system (see abstract and all Figures), comprising; a first foot sensor that attaches to a Lead Foot of a user, the first foot sensor configured to indicate a first state representing a first detection of a heel of 
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claims 6 and 11, the placement of foot sensor in a shoe is disclosed in column 6 lines 64-67).
Regarding claim 7, the indicators as being visual indicators is disclosed in paragraph 4 lines LED devices and the foot sensors are considered visual indicators since the device is capable of providing all movement of the user by connecting all the sensors to a processor and a VCR as shown in Figure 1. 
Regarding claim 8, as shown in Figures 2-3, the foot sensors can be considered as contact sensors.
Regarding claim 12, one of the sensors is shown as being placed on an apparel item/clothing of the user as shown in Figure 1.
Regarding claim 13, as shown in Figure 1, the foot sensors are shown as being positioned on mat (11).
Regarding claim 14, leg sensor (15) is indicated on the knee area and the bent threshold of the knee is disclosed in the display (for example, see Figure 7).
Regarding claim 15, the use of strobe light (20) is disclosed.
Regarding method claims 18-20, Au discloses a method of detecting, activating and identifying feedback of a user’s feet, heel and knee as recited (see Figures 1-2 and see abstract). The use of a computer (24) and VCR (24) is disclosed. The use of multiple markers/sensors are disclosed (see elements 12-13, 29-32). During normal use and operation of the Au device, the method steps as recited would inherently be performed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2, 3, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Molyneux et al. (US Patent Application No. 2011/0304497).
Au discloses the invention as recited above but does not explicitly disclose a battery for the foot sensor and a wireless transceiver for receiving a wireless signal. The use of a battery in a foot sensor is not a new concept and Molyneux is one example of reference that teaches the use of a battery as recited (see paragraph 97). All the devices disclosed in Au are all connected and are considered to each other as shown In Figure 1 of the Au device. The use of wireless sensors is disclosed in paragraph 144 of the Molyneux device. It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the Au device with battery/energy harvesting device and wireless sensors as taught by Molyneux in order to eliminate the use of wires making the device simpler to use and to be cost effective by eliminating wires. Using wireless technology and battery are also a well-known alternative means of communication for different electrical elements.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 5111410, 5511789, 6050963, 7376245, 10307640, 7857708, 8896626; and US Patent Application Numbers 20100283630, 20130171596, 20190046857 and all the listed references in examiner’s IDS read in the claimed invention. For example, they disclose system that comprise sensors, computer, indicators feedback devices and more.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINI F LEGESSE/Primary Examiner, Art Unit 3711